                    Case 3:19-mj-00209-SMD
AO 106(Rev. 04/10) Application for a Search Warrant            Document 1 Filed 07/09/19 Page 1 of 11


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Middle District of Alabama

             In the Matter of the Search of
         (Briefly describe the property to be searched
          or identVy the person by name and address)
                                                                               Case No.
                                                                                           3. igifiv     xt.gc
  Roderick C. Hillian, PO Box 894, Smith Station, AL
36877, USPS tracking: 9505 5150 2722 9166 2035 16


                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identVy the person or describe the
property to be searched and give its location):

 One Priority Mail 2-Day parcel addressed to Roderick C. Hillian, PO Box 894, Smith Station, AL 36877
located in the              Middle               District of           Alabama                , there is now concealed (identib) the
person or describe the property to be seized):
 Illicit funds, materials and documents reflecting the distribution of proceeds through the U.S. Mails, including money
 orders and/or monetary instruments consisting of payment and/or proceeds relative to a mail fraud scheme

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                lir evidence of a crime;
                    contraband, fruits of crime, or other items illegally possessed;
                 vf property designed for use, intended for use, or used in committing a crime;
                 CI a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                       Offense Description

        Title 18, USC, Sections 1341              Mail Fraud

          The application is based on these facts:
        See attached affidavit(ATTACHMENT 1)incorporated herein by reference and made part of this application.

          vf Continued on the attached sheet.
          10 Delayed notice of       days (give exact ending date if more than 30 days:                               )is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                               plicant's signature

                                                                                       Jerry Boykins, Postal Inspector
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:            7/09/2019
                                                                                                     's signature

City and state: Montgomery, AL                                                        Stephen M. Doyle, U.S. Magistrate
                                                                                             Printed name and title
         Case 3:19-mj-00209-SMD Document 1 Filed 07/09/19 Page 2 of 11




                       AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

The undersigned, being duly sworn on oath, deposes and says:


        1.     I, Jerry Boykins, have been a United States Postal Inspector for 6 years. In addition,I
have served as a police officer with the Montgomery Police Department for 17 years. I am currently
assigned to the U.S. Postal Inspection Service Office in Montgomery, Alabama. I investigate
incidents where the United States Mail is used for the purpose oftransporting fraudulent documents,
fraud proceeds,and controlled substances in violation ofTitle 18, United States Code,Sections 1341
and Title 21, United States Code 841(a)(1) and 843(b), and substances mailed in violation of Title
18,United States Code,Section 1716. During my career,I have attended USPIS Mail Fraud training
classes and have gained experience working case where the postal service is used to perpetuate white
collar fraud. I have also executed, and helped to execute, numerous search warrants where Mail
Fraud was suspected. Ultimately, the fraudulent contents were recovered and documented. The
following information has been obtained by me personally or has been provided to me by other law
enforcement officers and postal employees. This affidavit only contains information necessary to
support probable cause for a search warrant and is not intended to include every fact observed by
your affiant or known to the government.


        2.     Prior investigations by U.S. Postal Inspectors have determined that the U.S. Mails are
being used to receive fraudulent proceeds. In your affiant's training and experience, subjects
sometimes orchestrate fraud schemes where the internet and other social media based medians are
used to perpetuate financial crimes. The crimes often involve internet sites such as eBay and
Craigslist where illicit ads solicit unknowing victims to submit some form of payment to the
fraudster. In your affiant's training and experience, illicit ads such as this are frequently posted to
these type Medias across the U.S. which gain the attention of unsuspecting victims. Consequently,
conversations are started and victims engage in what they think is a legitimate purchase/transaction.
In return, proceeds from these illicit transactions are sometimes placed in the mail stream and
sometimes ultimately to a PO Box for the scammer which is destined to places like Smith Station,
AL. I have participated in numerous cases involving activity of this sort which involve victims
mailing their funds across the country to scammers in small rural areas in the State of Alabama and
         Case 3:19-mj-00209-SMD Document 1 Filed 07/09/19 Page 3 of 11




other areas. I have also been involved in numerous investigations where money parcels were seized
en route to willing participates/targets of mail fraud scams. My training and previous experience has
made me familiar with the method and manner that scammers use to move illicit proceeds through
the U.S. Mail.


       3.        Along with illicit fraud proceeds being mailed throughout the U.S., the U.S. Postal
Inspection Service cases have shown various white collar fraud occasionally originate in overseas
countries like West Africa, Jamaica, Nigeria, Canada and other places in which fraud proceeds are
mailed, shipped, or wired from the U.S. to overseas countries. I, along with other agents whom I
have worked with, have personally seized parcels containing money destined to addresses overseas.
The U.S. Postal service is not the only method of transferring illicit funds; we have noticed wire
transfers by means of money services businesses like Western Union and MoneyGram are used to
move illicit funds. In addition, crypto-currency usage(bitcoin)is becoming more and more prevalent
as a source and method to move illicit proceeds both domestically and internationally.


       4.        Your affiant is aware that proceeds from these types of scams can make U.S. Postal
Service employees and facilities targets of crimes during the unknowing delivery of proceeds
packages.


       5.        On June 25, 2019, postal staff at the Smith Station Post Office notified Inspectors
regarding a customer complaint. Andrea Strickland requested Priority Mail parcel 9505 5123 3559
9175 3815 01 to be returned her possession. The parcel was mailed from an address in Huntsville,
AL. Strickland explained she was looking for a residence to rent in Huntsville, AL and discovered
one on Craigslist. An email was provided with the ad, so Strickland stated she inquired about the
property. Upon emailing the individual associated with the ad, Strickland and the Craigslist poster
agreed on terms and Strickland sent a money order in the amount of$900.00 in a 2-Day Priority Mail
parcel on June 24, 2019. The parcel was addressed to "Roderick C. Hillian,PO Box 894 Smith
Station,AL.36877". Strickland stated that while corresponding via email with the individual about
the rental property in Huntsville, AL,the owner advised he was deaf and lived out ofstate. He told
                                                  2
           Case 3:19-mj-00209-SMD Document 1 Filed 07/09/19 Page 4 of 11




Strickland that he decided to rent the property himselfinstead ofhaving a family member take ofthis
for him. He was working out ofstate. He directed Strickland to mail the money order to his assistant
"Roderick Hillian" and the keys would be provided once the first month's payment of$900.00 was
received. Strickland stated she later felt a little uneasy about the situation, so she decided to ride by
the rental property address on June 25,2019. Upon arriving to the address,she noticed a family was
moving into the property so she got out of her vehicle and inquired. Upon speaking with the family,
she learned the property was not in fact a rental and was actually a property for sale. In addition, she
learned the individual linked to the ad was not associated with the property at all. Strickland was
verified using her state issued identification and her parcel was returned.


        6.      On June 25, 2019, after being notified of this information, a request for all postal
records associated with PO Box 894 was retrieved. Upon reviewing the PO Box application,
"Roderick C. Hillian" signature appeared on the application as the PO Box owner. An address of
712 Queensbury Lane, Williamsburg, VA 23185-5513 was listed as his home address. According to
postal records, Hillian has had possession ofPO Box 894, since April 20, 2009. At the time the PO
Box was opened postal records indicates Hillian provided two forms ofID for verification which was
a New York driver's license(613-467-627)and a military identification card. A Michelle A.Hillian
(AL Driver's license 6632076)was listed on the application as a person receiving mail at the PO Box
as well.


        7.      Postal Staffat Smith Station was advised to monitor PO Box 894 for other suspicious
activity ofthis nature. Several days later, Smith Station staff advised that several—approximately
three—additional Priority Mail parcels arrived to PO Box 894, which are listed below:


        Dale Milnes, 6236 N. Black Canyon Hwy #304, Phoenix, AZ 85017, (Tracking
#EJ061080722US)
        Dale Milnes, 6236 N. Black Canyon Hwy #304, Phoenix, AZ 85017, (Tracking
#EL584995651US)
        Julie Cowdin, 6046 Coventry Circle, Alpharetta, GA 300004, (Tracking #
                                                   3
          Case 3:19-mj-00209-SMD Document 1 Filed 07/09/19 Page 5 of 11




EJ064159466US)


       8.      On June 27, 2019 I contacted Dale Milnes and explained the reason for the phone
call. Milnes confirmed that he had mailed several Express mail parcels, one as recently as two hours
before our phone call. He explained one parcel contained a $900.00 money order and the other
contained a $950.00 money order. Both were for a rental property he'd found on Craigslist in
Phoenix, Arizona. Milnes was very upset after learning about the possible scam. He answered the ad
via email, in which the owner explained a story very similar to that of Strickland. He told me he felt
something was strange because there was an actual realtor's for sale sign in the front yard that was
not associated with any names provided by the supposed owner. Milnes stated he was directed to
mail his payment to "Roderick C.Hillian,PO Box 894 Smith Station, AL.36877",an assistant of
the person he was corresponding with. Milnes gave Inspectors permission to open both his parcels
and they were verified as containing the payments stated earlier. Both parcels were returned to
Milnes.


       9.      On July 1, 2019,Inspectors contacted Julie Cowdin. She explained she had found a
rental property on Craigslist in Alpharetta, GA.She thought the property was nice so she inquired via
email and an agreement was established between her and the person that supposedly owned the
property. Cowdin explained that she sent an $800.00 cashier's check by mail to "Elaine B. Mize,
PO Box 894,Smith Station, AL 36877". According to Cowdin,the supposed owner emailed her
and advised her to mail another $800.00 money order and make it payable to "Roderick C.Hillian,
PO Box 894 Smith Station, AL 36877". Cowdin followed the instructions and mailed the second
money order. According to the person she corresponded with, he stated Hillian was his assistant and
he would process the payment. Cowdin stated after sending both of her money orders, she decided
to obtain a moving truck. The truck was parked at the address she had intended to rent. Cowdin left a
note in the truck with her contact information ifa problem arose. Approximately a day later, Cowdin
stated a realtor contacted her and stated if she didn't come move the truck off the property if would
be towed at her expense. The realtor advised her the property was actually for sale. She also learned
the property was not associated with the individual she had corresponded with via email. Cowdin
                                                 4
         Case 3:19-mj-00209-SMD Document 1 Filed 07/09/19 Page 6 of 11




spoke with the owner's sister and learned the owner(Elaine B.Mize)was living in an assisted living
home in the state of Georgia and had to vacate the property because of her poor health. Cowdin
realized then she was the victim ofa scam. Cowdin stated the person she had emailed on Craigslist
advised her a payment of$950.00 was due by July 3, 2019. She further stated the keys to the home
would be mailed to her by July 3,2019. Cowdin gave Inspectors permission to open her parcels and
the two $800.00 money orders were confirmed. Both payments were returned to Cowdin.


       10.     Since interviewing both Milnes and Cowdin, there have been approximately 13
additional Priority/ Express mail parcels received to PO Box 894, Smith Station, AL 36877.
Inspectors interviewed four additional senders (victims). All victims seemed to be located in
different states. The information they provided was linked to a Craigslist ad and their experiences
were very similar in nature regarding the information provided by the other identified victims. A
computerized address check via CLEAR (internet based records search databases) was conducted
and it was determined that the "From" name ofand addressee information on the remaining parcels
were not associated with the "Roderick C. Hillian, PO BOX 894, Smith Station, AL 36877".
Smith Station is located in Lee County and is a very small community. In my experience, the fact
that these mailings are being received to PO Box 894 from across the U.S. is highly unusual.


       11.     According to postal staff at Smith Station Post Office, Roderick C. Hillian has come
inside to check PO Box 894,approximately five times since June 30,2019,with his most recent time
being this morning at approximately 9:20 AM. He's also approached postal staff with a list of
tracking numbers inquiring about his inbound parcels. On one of those occasions, postal staff
captured the tag number from the vehicle Hillian was driving. The N. Carolina handicap tag
displayed, tag number(9L73DV). The registration returned to Hillian with a Winston Salem, NC
address. An additional search in Clear indicated Hillian has multiple addresses listed under his
name. The addresses linked to Hillian are listed below:


              PO Box 894, Smith Station, AL 36877-0894
              3002 21sT Avenue,Phenix City, AL 36867-3012
                                                5
         Case 3:19-mj-00209-SMD Document 1 Filed 07/09/19 Page 7 of 11




               1973 Lee Road 279, Salem, AL 36874-4757
               712 Queensbury Lane, Williamsburg, VA 23185-5513
               47 Riverdale Avenue, Yonkers, NY 10701-3606.


        12.    Since the discovery ofthis possible mail fraud scam,Inspectors have reviewed bank
Hillian's bank account records. It should be noted several banks have filed numerous suspicious
activity reports regarding Hillian's banking activity since 2017. The narrative on the reports indicate
suspected rental scam fraud across the U.S. where hundreds ofthousands ofdollars are involved. In
addition, it appears the illicit funds are being funnel to a crypto-currency account which is owned and
operated solely by Hillian.


        13.    On July 1, 2019, Lee County Sheriffs Office began assisting with the investigation
due to PO Box 894 being located in Lee County. Sheriffs investigators learned Hillian was not
currently residing at 3002 21st Avenue, Phenix City, AL 36867. Investigators also drove by 1973
Lee Road 279, Salem, AL 36874 and learned there was not a structure at this location, only a mail
box. It is unknown at this point where Hillian is currently living.


        14.    Inspectors currently have 17 Priority Mail parcels in our possession, all addressed to
PO Box 894. Contact was made with 10 different senders of these mailings, in which they gave
permission to open their parcels. While interviewing them,they stated their funds were for either a
deposit to a rental house or the first month's rental payment. The sender's funds were determined to
be linked to fraudulent rental property ads listed on Craigslist in numerous states according to the
senders. I currently have 7 mailings in my possession in which attempts were made to contact the
senders but were unsuccessful. I strongly believe these mailings contain proceeds related to this
fraud scheme. A search ofthe CLEAR law enforcement database revealed the senders do not appear
to be associated with "Roderick C. Hillian, PO Box 894, Smith Station, AL 36877. The seven
suspicious parcels in question are described as follows:




                                                  6
        Case 3:19-mj-00209-SMD Document 1 Filed 07/09/19 Page 8 of 11




Parcel #1

            Addressed To:                      Roderick C. Hillian
                                               PO Box 894
                                               Smith Station, AL 36877

            Return Address:                    Jerson C.
                                               9370 Canal Way
                                               West Chester Township, OH 45069

                                               Priority Mail 2-Day
                                               USPS Tracking Number:
                                               9505 5265 1081 9144 1523 11

            Postage:                           $7.35


Parcel #2


            Addressed To:                      Roderick C. Hillian
                                               PO Box 894
                                               Smith Station, AL 36877


            Return Address:                    Tiffany Henderson
                                               4516 Utah Avenue
                                               Dallas, TX 75216

                                               Priority Mail 2-Day
                                               USPS Tracking Number:
                                               9505 5127 3688 9172 2668 91

            Postage:                           $7.35


Parcel #3


            Addressed To:                      Roderick C. Hillian
                                               PO Box 894
                                               Smith Station, AL 36877
                                     7
        Case 3:19-mj-00209-SMD Document 1 Filed 07/09/19 Page 9 of 11




            Return Address:                    Levette Ishmel
                                               238 Breckinridge Court
                                               Hampton, VA 23666

                                               First Class Mail

            Postage:                           $.55 (stamp)




Parcel #4


            Addressed To:                      Roderick C. Hillian
                                               PO Box 894
                                               Smith Station, AL 36877


            Return Address:                    Tiffany Henderson
                                               4516 Utah Avenue
                                               Dallas, TX 75216

                                               Priority Mail 2-Day
                                               USPS Tracking Number:
                                               9505 5102 4236 9182 1358 34

            Postage:                           $7.35


Parcel #5


            Addressed To:                      Roderick C. Hillian
                                               PO Box 894
                                               Smith Station, AL 36877


            Return Address:                    Ciera Anderson
                                               10791 Sprucehill Drive,
                                               Cincinnati, OH 45240



                                      8
       Case 3:19-mj-00209-SMD Document 1 Filed 07/09/19 Page 10 of 11




                                              Priority Mail 2-Day
                                              USPS Tracking Number:
                                               9114 9011 8986 6609 0531 65

            Postage:                          $7.35


Parcel #6


            Addressed To:                     Roderick C. Hillian
                                              PO Box 894
                                              Smith Station, AL 36877


            Return Address:                   Charles Frisinger
                                              2511 Spindlehill Drive,
                                              Cincinnati, OH 45230


                                              Priority Mail 2-Day
                                              USPS Tracking Number:
                                              9505 5150 2722 9166 2035 16

            Postage:                          $7.35




Parcel #7


            Addressed To:                     Roderick C. Hillian
                                              PO Box 894
                                              Smith Station, AL 36877


            Return Address:                   Denise Crawford
                                              PO Box 263,
                                              Newport, WA 99156


                                              Priority Mail 2-Day
                                              USPS Tracking Number:
                                              9510 8159 1233 9176 1770 65
                                     9
        Case 3:19-mj-00209-SMD Document 1 Filed 07/09/19 Page 11 of 11




               Postage:                                       $10.40




       15.     Based on the facts set forth in this affidavit, and based on my training and experience,
      there is probable cause to believe that the above listed parcels contain funds related to a mail
      fraud scam. As a result, your affiant respectfully requests the courts to issue search warrants
      authorizing the search ofthese parcels. Additionally, your affiant requests the seizure of
      these parcels and any currency, and/or negotiable instruments contained therein. Your
      affiant also requests the seizure of any additional enclosed materials recovered during the
      search of the parcels, which may represent evidence of a mail fraud scheme, to include
      evidence as to the identity ofthe recipient and/or sender thereof, all in violation of 18 U.S.C.
      §§ 1341, 1344, and 1349.


       16.     All parcels have been maintained in the custody of the undersigned affiant
      in this District pending application for a search warrant.




J. B 1
U. /POSTAL INSPECTOR




Sworn to and subscribed before me this
9th day of July 2019, at
Mon



STEPHE    DOY
UNITED STATE MAGISTRATE JUDGE




                                                 10
